Citation Nr: 1440248	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-01 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to 
service-connected Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972 and from April 1974 to January 1992.

He appealed to the Board of Veterans' Appeals (Board/BVA) from June 2009 and April 2010 decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, in support of this claim (also another that he also had appealed), the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in his claims folder, so of record.

In a May 2013 decision, the Board denied this claim of entitlement to service connection for hypertension, alleged to be secondary to service-connected Type II Diabetes Mellitus.  The Board also denied an additional claim for a rating higher than 20 percent for the service-connected Type II Diabetes Mellitus with associated retinopathy and a residual scar, status post carotid endarterectomy.  The Veteran appealed the Board's denial of the hypertension claim to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  A private attorney represented him in his appeal to the Court, whereas VA's Office of General Counsel represented the Secretary of the agency.  The parties filed a Joint Motion asking the Court to vacate the portion of the Board's decision that had denied entitlement to service connection for hypertension and to remand this claim to the Board for further development and readjudication in compliance with directives specified.  In a January 2014 Order, the Court granted the Joint Motion for Partial Remand.

To comply with the Court's Order, the Board in turn is remanding this claim to the Agency of Original Jurisdiction (AOJ).

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Therefore, all future consideration of this claim should take into account the existence of this electronic record.  


REMAND

The Court vacated the Board's prior decision and remanded this claim in order to provide the Veteran another VA compensation examination for a supplemental medical nexus opinion, both as concerning whether his service-connected Type II Diabetes Mellitus caused or alternatively is aggravating his hypertension.

In the Joint Motion for Partial Remand, the parties agreed that the Board erred by relying on a September 2010 VA examination report.  Specifically, the parties found that the examiner, who had indicated she could not resolve the issue of whether the Veteran's hypertension was essential or the result of some specific complication of Type II Diabetes Mellitus, without resorting to mere speculation, was an inadequate response.  The parties also found the examination inadequate because the examiner had failed to comment on whether the Veteran's hypertension alternatively is being aggravated by his service-connected diabetes.

In this respect, the Board recognizes that there are some medical questions that have no known answers, and a medical opinion is not inadequate merely because it is inconclusive.  However, to be considered adequate, there must be something more than a conclusion that the etiology of a particular condition is not known or is unknowable.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Moreover, in Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that, in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.  


In this instance, the parties agreed that the examiner had not provided this required explanatory rationale, in turn requiring an addendum opinion.  Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for another VA compensation examination for additional medical comment concerning the etiology of his hypertension - especially in terms of its posited relationship with his military service by way of his service-connected Type II Diabetes Mellitus.  All necessary diagnostic testing and evaluation must be performed and all clinical findings reported in detail.  The claims folder, including a complete copy of this remand and the Joint Motion for Partial Remand, must be provided to the examiner for review of the pertinent history of these conditions.  The examiner should also elicit from the Veteran his history of symptomatology and note that, in addition to the medical evidence, his lay history has been considered in the examination findings.  

The examiner should opine on the following:

a)  The likely time of onset of the upper and lower extremity peripheral neuropathy the Veteran has as a result (a complication) of his Type II Diabetes Mellitus.  

b)  Whether it is "more likely than not" (meaning likelihood greater than 50 percent), "as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent probability), that the Veteran's service-connected Type II Diabetes and associated upper and lower extremity peripheral neuropathy is either causing OR aggravating (meaning permanently worsening as opposed to mere temporary or intermittent flare-ups or increase in symptoms) his hypertension.

All opinions must include explanatory rationale.

The examiner is also advised that the term "as likely as not" does not mean merely within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against it.  "More likely" and "as likely as not" support the contended causal relationship, whereas "less likely" and "unlikely" weigh against the claim.

c)  If, for any reason, the evaluating clinician is unable to offer an opinion without resorting to mere speculation, it should be so stated.  But in this eventuality, it is equally important the examiner specifically support that conclusion with a medical explanation taking into consideration all of the pertinent evidence of record, including the Veteran's self-recounted history, and addresses such matters as whether:  i) there is inadequate factual information upon which to base an opinion (e.g., the lack of medical treatment records from an earlier point in time); b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition or multiple possible etiologies with none more prevalent than another, or e) whatever may be the reason the examiner is unable to provide a sufficiently definitive response.  In other words, merely saying he/she cannot respond will not suffice.

2.  Then readjudicate this claim for hypertension in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



